IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,749-01


                         EX PARTE JERRY ALLEN FAIN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1416968-A IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. He did not appeal his conviction.

        After a remand, the trial court signed findings of fact and conclusions of law responsive to

the remand order. Applicant then supplemented his writ application with three additional legal

grounds for relief raised on the 11.07 form and filed in the court of conviction. This Court has

undertaken an independent review of all the evidence in the record. Therefore, based on the trial

court’s findings of fact and conclusions of law as well as this Court’s independent review of the
                                 2

entire record, we deny relief.

Filed: August 22, 2018
Do not publish